              Case: 1:19-cv-01883-DCN Doc #: 1 Filed: 08/19/19 1 of 7. PageID #: 1



 1                                UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
 2
                                       CLEVAND DIVISION
 3
     DENICE ZACHEFSKY,                                  Case No.:
 4
                     Plaintiff,
 5
     vs.                                                COMPLAINT AND JURY DEMAND
 6

 7   PORTFOLIO RECOVERY ASSOCIATES,
     LLC,
 8
                     Defendant.
 9

10                                            COMPLAINT

11           Plaintiff, DENICE ZACHEFSKY (“Plaintiff”), by and through her undersigned counsel,
12
     hereby sues Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC (“Defendant”),
13
     alleging as follows:
14
                                        I.      INTRODUCTION
15

16         1. Plaintiff brings this action on behalf of herself individually seeking damages and any

17   other available legal or equitable remedies resulting from the illegal actions of Defendant, in
18
     negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
19
     violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq and the
20
     Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
21

22         2. The TCPA was legislated to prevent companies like PORTFOLIO RECOVERY

23   ASSOCIATES, LLC from invading Americans’ privacy by stopping abusive “robo-calls.” The
24
     legislative history “described these calls as ‘the scourge of modern civilization, they wake us up
25
     in the morning; they interrupt our dinner at night; they force the sick and elderly out of bed; they
26
     hound us until we want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991).
27

28   Senator Hollings presumably intended to give telephone subscribers another option: telling the


                                      COMPLAINT AND JURY DEMAND
                                                  -1-
             Case: 1:19-cv-01883-DCN Doc #: 1 Filed: 08/19/19 2 of 7. PageID #: 2



 1   autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56
 2
     (11th Cir. 2014).
 3
                                 II.      JURISDICTION AND VENUE
 4
         3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. § 227(b)(3). See
 5

 6   Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012) holding that federal and state

 7   courts have concurrent jurisdiction over private suits arising under the TCPA.
 8
         4. Jurisdiction also arises pursuant to 15 U.S.C. § 1692(k)(d), which states that FDCPA
 9
     actions may be brought and heard before “any appropriate United States district court without
10
     regard to the amount in controversy.”
11

12       5. Venue is proper in the United States District Court for the Northern District of Ohio

13   pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this District and a substantial
14
     part of the events or omissions giving rise to the herein claims occurred within this District.
15
         6. The violations described in this Complaint occurred in Ohio.
16
                                             III.   PARTIES
17

18       7. Plaintiff is a natural person residing in Cuyahoga County, in the city of Olmsted Falls,

19   Ohio and is otherwise sui juris.
20
         8. Plaintiff is allegedly obligated to pay a debt and is a consumer as defined by 15 U.S.C.
21
     § 1692(a)(3).
22
         9. Defendant is a limited liability corporation conducting business in the state of Ohio, with
23

24   its principal place of business located in Norfolk, Virgina. Defendant is a “person” as defined

25   by 47 U.S.C. §153 (39).
26
        10. Defendant is a debt collector as defined by 15 U.S.C. § 1692(a)(6), and sought to collect
27
     a consumer debt from Plaintiff.
28


                                        COMPLAINT AND JURY DEMAND
                                                    -2-
             Case: 1:19-cv-01883-DCN Doc #: 1 Filed: 08/19/19 3 of 7. PageID #: 3



 1      11. At all times relevant to this Complaint, Defendant has acted through its agents,
 2
     employees, officers, members, directors, heir, successors, assigns, principals, trustees, sureties,
 3
     subrogees, representatives and insurers.
 4
                                  IV.     FACTUAL ALLEGATIONS
 5

 6      12. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

 7   debts that arose from personal, family, and household purposes and that were incurred through
 8
     purchases made on credit issued by Synchrony Bank.
 9
        13. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d 1265
10
     (11th Cir. 2014).
11

12      14. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (440)

13   XXX-9296.
14
        15. Defendant placed collection calls to Plaintiff from various telephone numbers including,
15
     but not limited to, (972) 338-9743, (440) 210-5559, (330) 259-7873, (336) 564-2527, (866) 459-
16
     1329, (907) 802-4573, (866) 459-1327, (619) 309-1942, (440) 210-5526, (516) 260-6008, (866)
17

18   459-0390, (432) 201-8981, (866) 459-1324, (440) 210-5561, (904) 849-9027, (731) 249-1268,

19   (725) 206-6285, (216) 264-2775, (219) 237-5164, (866) 459-1338, (334) 500-1163, (866) 459-
20
     1341, (440) 210-5526, (620) 399-6559, (866) 459-0387, (866) 454-5978, (843) 508-8443, (866)
21
     459-1337, (216) 264-2961, (805) 244-2414, (702) 291-2045, (234) 222-6557, (509) 215-7896,
22
     (517) 209-4118, (308) 872-7528.
23

24      16. Upon information and belief, based on the number, frequency and timing of the calls,

25   Defendant’s calls were placed with an automatic telephone dialing system.
26
        17. Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C. §
27
     227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed
28


                                     COMPLAINT AND JURY DEMAND
                                                 -3-
             Case: 1:19-cv-01883-DCN Doc #: 1 Filed: 08/19/19 4 of 7. PageID #: 4



 1   by Plaintiff.
 2
         18. Defendant’s calls were not for emergency purposes, which would be excepted by 47
 3
     U.S.C. § 227(b)(1)(A).
 4
         19. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
 5

 6   service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §227(b)(1).

 7       20. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
 8
     automatic telephone dialing system or an artificial or prerecorded voice on his cellular telephone
 9
     pursuant to 47 U.S.C. § 227(b)(1)(A).
10
         21. On or about December 13, 2018, Plaintiff spoke with a representative of Defendant’s
11

12   company at phone number (972) 338-9743, and told Defendant to stop calling her cellular

13   telephone.
14
         22. During the December 13, 2018 conversation, Plaintiff gave Defendant her name and
15
     social security number in order to assist Defendant in identifying and accessing her accounts
16
     before asking Defendant to stop calling her cellular telephone.
17

18       23. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular

19   telephone and/or to receive Defendant’s calls using an automatic telephone dialing system in
20
     her conversation with Defendant’s representative on December 13, 2018.
21
         24. Despite Plaintiff’s request to cease, Defendant continued to place calls to Plaintiff’s
22
     cellular phone after December 13, 2018.
23

24       25. Despite Plaintiff’s request that Defendant cease placing automated collection calls to

25   Plaintiff via the use of an automatic telephone dialing system, Defendant continued to place at
26
     least sixty-seven (67) telephone calls via the use of an automatic telephone dialing system to
27
     Plaintiff’s cellular telephone.
28


                                       COMPLAINT AND JURY DEMAND
                                                   -4-
             Case: 1:19-cv-01883-DCN Doc #: 1 Filed: 08/19/19 5 of 7. PageID #: 5



 1      26. Defendant placed the great number of telephone calls to Plaintiff with the sole intention
 2
     of harassing Plaintiff in such a manner so as to cause Plaintiff to pay the alleged debt claimed
 3
     by Defendant, even when Plaintiff admittedly had impaired ability to pay. This telephonic
 4
     harassment caused Plaintiff considerable anxiety and emotional distress.
 5

 6                        FIRST CAUSE OF ACTION
       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
 7                       ACT - 47 U.S.C. §227(b)(3)(B)
 8
        27. Plaintiff repeats and incorporates by reference into this cause of action the allegations
 9
     set forth above at Paragraphs 1-26.
10
        28. The foregoing acts and omissions of Defendant constitute numerous and multiple
11

12   negligent violations of the TCPA, including but not limited to each and every one of the above

13   cited provisions of 47 U.S.C. § 227 et seq.
14
        29. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff is
15
     entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to
16
     47 U.S.C. § 227(b)(3)(B).
17

18      30. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

19          WHEREFORE, Plaintiff, DENICE ZACHEFSKY, respectfully requests judgment be
20
     entered against Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC., as follows:
21
            a. Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied
22
               by the number of negligent violations of the TCPA alleged herein, to wit: sixty-
23

24             seven (67) for a total of thirty-three thousand five hundred dollars ($33,500.00);

25          b. Awarding Plaintiff actual damages and compensatory damages according to proof at
26
               time of trial;
27
            c. Granting Plaintiff such other and further relief as may be just and proper.
28


                                     COMPLAINT AND JURY DEMAND
                                                 -5-
             Case: 1:19-cv-01883-DCN Doc #: 1 Filed: 08/19/19 6 of 7. PageID #: 6



 1                          SECOND CAUSE OF ACTION
               KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
 2
                          CONSUMER PROTECTION ACT
 3                             47 U.S.C. § 227(b)(3)(C)

 4      31. Plaintiff repeats and incorporates by reference into this cause of action the allegations
 5
     set forth above at Paragraphs 1-26.
 6
        32. The above listed acts and omissions of Defendant constitute numerous and multiple
 7
     knowing and/or willful violations of the TCPA, including but not limited to each and every one
 8

 9   of the above cited provisions of 47 U.S.C. § 227 et seq.

10      33. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
11
     Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory
12
     damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
13
     227(b)(3)(C).
14

15      34. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

16          WHEREFORE, Plaintiff, DENICE ZACHEFSKY, respectfully requests judgment be
17
     entered against Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, as follows:
18
            a. Awarding Plaintiff statutory damages of one thousand five hundred dollars
19
               ($1,500.00) multiplied by the number of knowing and/or willful violations of TCPA
20

21             alleged herein, to wit: sixty-seven (67) for a total of one hundred thousand five

22             hundred dollars ($100,500.00);
23
            b. Awarding Plaintiff actual damages and compensatory damages according to proof at
24
               time of trial;
25
            c. Granting Plaintiff such other and further relief as may be just and proper.
26

27                           THIRD CAUSE OF ACTION
                 DEFENDANT VIOLATED THE FDCPA 15 U.S.C. § 1692 et seq.
28


                                     COMPLAINT AND JURY DEMAND
                                                 -6-
            Case: 1:19-cv-01883-DCN Doc #: 1 Filed: 08/19/19 7 of 7. PageID #: 7



 1      35. Plaintiff repeats and incorporates by reference into this cause of action the allegations
 2
     set forth above at Paragraphs 1-26.
 3
        36. Defendant’s violations of the FDCPA include, but are not limited to, the following;
 4
            a. Defendant violated §1692(d) of the FDCPA by engaging in conduct of which the
 5

 6             natural result is the abuse and harassment of the Plaintiff;

 7          b. Defendant violated §1692(d)(5) by causing Plaintiff’s telephone to ring repeatedly
 8
               and continuously with the intent to annoy, abuse, or harass Plaintiff.
 9
            WHEREFORE, Plaintiff, DENICE ZACHEFSKY , respectfully requests judgment be
10
     entered against Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, as follows:
11

12      37. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k;

13      38. Reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k; and
14
        39. Awarding other such further relief as may be just, proper, and equitable.
15
                                    V.      JURY TRIAL DEMAND
16
        40. Plaintiff demands a jury trial on all issues so triable.
17

18
        Dated: August 19, 2019
19
                                                    RESPECTFULLY SUBMITTED,
20
                                                By: /s/ Adam T. Hill
21
                                                   Adam T. Hill
22                                                 The Law Office of Jeffrey Lohman, P.C.
                                                   4740 Green River Rd., Suite 310
23                                                 Corona, CA 92880
                                                   Tel. (657) 236-3525
24
                                                   E: AdamH@jlohman.com
25                                                 Attorney For Plaintiff, DENICE ZACHEFSKY

26

27

28


                                     COMPLAINT AND JURY DEMAND
                                                 -7-
